Title: Report on the Petition of Elizabeth Rockwell, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives, the petition of Elizabeth Rockwell, Administratrix of William Rockwell, respectfully makes the following Report thereupon.
The said petition seeks compensation for Scow hire, freight and some small articles of supply, amounting together to £38.13. lawful money of Connecticut, alleged to have been contracted and furnished in the year 1778 and 1779, for the use of the Frigate, the Confederacy, belonging to the United States.
The copy of a Certificate of Joshua Huntington, who had been the Agent for the Confederacy, dated Norwich, March 16th 1790, which accompanies the account annexed to the petition (and which is presumed to be a true copy of an original document) states, that the services, mentioned in the account, were performed for the Continental Ship, Confederacy, and that the account for them would have been settled, and the balance paid, had it been exhibited, before he had made a settlement with the United States.
Upon the examination of the account of the said Agent, on the files of the Treasury, it has not been discovered, that any monies have been paid, or are charged, for the services or supplies in question.
But there is no evidence of any claim having been made in season, according to the requisitions of the Acts of limitation. The claim is, consequently, barred.
And as the only proof of it rests on the Certificate of the public Agent, after the expiration of his Office, (however considerations of public character, and the face of the demand may induce a disposition to suppose it may be well founded) yet the admission of it would be within the danger pointed out by the Secretary, in his report of the 16th of April last.
Nor do there appear to him, otherwise, circumstances sufficiently special, to render a legislative exception to the operation of the Acts of limitation, in this instance, advisable.
All of which is humbly submitted

Alexander HamiltonSecry. of the Treasry.
Treasury DepartmentNovember 21st 1792.
